El Jtjez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
El acusado apela de una sentencia que le impuso la pena de treinta días de cárcel. La acusación es por portar ar-mas prohibidas.
La única alegación para sostener el recurso es la errónea apreciación de la prueba por el juez inferior.
La prueba de cargo tendió a establecer que dos policías se dirigieron al sitio en donde estaba el acusado en momen-tos en que alteraba la paz. Era entre una y dos de la ma-drugada y se le ocupó una chaveta. La prueba de descargo sólo establece la ocupación del acusado, de oficio tabaquero.
El apelante trata de sostener que esa ocupación le daba derecho al acusado a llevar el arma por ser inherente a su oficio. Sin embargo, dadas las circunstancias en que fue ocupada, el oficio del acusado no desvirtúa la comisión del delito. Mientras un instrumento que puede causar daño corporal es usado por razón del, oficio del que lo emplea y du-rante su ocupación habitual, la ley nada tiene que interve-nir. El hecho en sí es inocente. Pero si el mismo instru-mento se usa fuera del oficio, en momentos que el portador ninguna relación tiene con el mismo, surge entonces la in-fracción de la ley. No' es el instrumento solamente lo que da vida al delito; éste nace de las circunstancias que con-curran y éstas en el presente- caso demuestran una clara vio-lación de la ley.

La sentencia apelada debe ser confirmada.

El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.